DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  in the last line of each respective claim recites “each electrode” which fails to provide proper antecedence.    Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Marshall L. Sherman (2001/0008967) (hereinafter referred to as Sherman).
Referring to claims 1 and 14, Sherman teaches an apparatus and method comprising inserting a catheter (30) into an organ of a human body (paragraph 0037); deploying a plurality of electrodes (32) on the catheter, the electrodes being configured to transfer radiofrequency 5(RF) ablation energy to tissue of the organ (paragraphs 0036-0037; Figure 1); and supplying with a power supply (12/18) the RF ablation energy at a level of up to 100W to each of the plurality of electrodes simultaneously, so as to ablate 
Sherman teaches an apparatus and method comprising coupling a plurality of temperature sensors (40) to measure a respective temperature of one of the plurality of electrodes (32) (paragraph 0041), and configuring the power supply (12/18), when the respective temperature of the one of the plurality of 20electrodes in contact with one of the sections of tissue exceeds a selected maximum temperature, to reduce the level of power of the RF ablation energy supplied to the one of the plurality of electrodes (paragraphs 0036 and 0041).
 	Sherman teaches an apparatus and method comprising 25simultaneously measuring a respective impedance to the RF ablation energy for each of the plurality of electrodes, and, when a change in the impedance to one of the plurality of electrodes in contact with one of the sections of tissue exceeds a preset value, halting supply of the RF ablation38BIO5850USNP energy from the power supply to the one of the plurality of electrodes (paragraphs 0048, 0062, 0064; claim 46) wherein the temperature and impedance are measured separately at each electrode (paragraphs 0041, 0048 and 0062-0065).  Paragraph 0064 specifically states that “these conditions are determined by the microprocessor 42 which received signals indicative of the temperature and impedance at each of the band electrodes 32”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2001/0008967) as applied to claims 1 and 14 above, and further in view of McGreevy et al (2008/0188844).
Referring to claims 2 and 15, Sherman teaches wherein the plurality of electrodes comprises up to twelve electrodes (paragraph 0037) and teaches a power supply (12), however fails to expressly teach that the power supply is configured to provide up to 1.2 kW of radiofrequency power.  McGreevy et al teaches an analogous apparatus and method for treating a human body comprising a power supply is configured to provide up to 1.2 kW of radiofrequency power (paragraph 0070).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply, as taught by Sherman, to provide up to 1.2 kW of radiofrequency power, as taught by McGreevy et al, in order to seal tissue (paragraph 0070).

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2001/0008967) as applied to claims 1 and 14 above, and further in view of Daniel V. Palanker (6,135,998) (hereinafter referred to as Palanker).
Referring to claims 2 and 15, Sherman teaches wherein the plurality of electrodes comprises up to twelve electrodes (paragraph 0037) and teaches a power supply (12), however fails to expressly teach that the power supply is configured to provide up to 1.2 kW of radiofrequency power.  Palanker teaches an analogous apparatus and method for treating a human body comprising a power supply is configured to provide up to 1.2 kW of radiofrequency power (Col. 8, lines 51-59).  It .  

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2001/0008967) as applied to claims 1 and 14 above, and further in view of Govari et al (2015/0272667).
Referring to claims 5 and 18, Sherman fails to teach a balloon catheter.  Govari et al teaches an apparatus and method comprising a catheter with linearly aligned electrodes and an alternative embodiment of a balloon catheter (paragraph 0058; Figure 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter, as taught by Sherman, to be a balloon catheter, as taught by Govari et al, in order to provide stabilization during positioning.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2001/0008967) as applied to claims 1 and 14 above, and further in view of Condie et al (2015/0272655).
 	Referring to claims 6 and 19, Sherman fails to teach a basket catheter.  Condie et al teaches an apparatus and method comprising a basket catheter (paragraph 0022; Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter, as taught by .

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive.  Sherman teaches wherein the temperature and impedance is measured separately at each electrode (paragraphs 0041, 0048 and 0062-0065).  Paragraph 0064 teaches that “these conditions are determined by the microprocessor 42 which received signals indicative of the temperature and impedance at each of the band electrodes 32”.  Paragraph 0048 teaches the microprocessor can make changes to power “in response to either or both of the impedance and temperature signals”.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794